SWYGERT, Circuit Judge,
dissenting.
Judge Campbell correctly states the ultimate question in this agency review: whether the Commission was warranted in concluding that ConRail’s cancellation of joint rates was consistent with the public interest, within the meaning of 49 U.S.C. § 10705(d). The majority holds that such warrant was lacking. I am constrained to take the opposite view.
No separate exegesis for my reasoning shall be attempted. Rather, I believe the Commission’s detailed decision furnishes sufficient factual and legal support for the result it reached. Contrary to what the majority thinks, the Commission’s decision, in my judgment, is supported by substantial evidence. The Commission carefully applied the criteria stated in section 10705(d); it carried out the congressional policy contained in the Regional Rail Reorganization Act of 1973. Finally, the Commission fully protected Ann Arbor’s right to reasonable proportional rates and non-discriminatory treatment by connecting carriers.
Judicial review in this area is narrow. We should defer to the Commission’s expertise and broad rulemaking discretion. We should disapprove its judgment only if that judgment is unreasonable. As has so often been said, courts when reviewing administrative decisions ought not convert themselves into a superagency. I fear the court here has done just that. It has gone beyond its function and stepped into the shoes of the Commission. I would uphold the Commission’s judgment and deny review.